Per Curiam.
This is an action to recover damages for personal injuries sustained by the plaintiff (appellant), Homer H. Harris, when a heavy crank-shaft-grinding machine which was being loaded slipped and pinned the plaintiff against the door jam of a garage.
At the conclusion of the testimony the trial court, upon motion of the respondents (defendants), took the case from the jury and dismissed the action. The plaintiff appeals.
We have carefully considered the issues raised by the plaintiff’s assignments of error. We are satisfied that the court’s rulings on the issues of law are in accord with the established law of the state. We are further convinced that there is not room for reasonable minds to differ on the factual issues, and that the trial court’s determination thereof, as a matter of law, was correct. The case was properly taken from the jury.
The judgment is affirmed.
May 27, 1965. Petition for rehearing denied.